ACCEPTED
                                                                                       03-15-00203-CR
                                                                                               7270803
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  10/7/2015 1:37:12 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK


                              NO. 03-15-00203-CR
                                                                       FILED IN
STATE OF TEXAS                            §   IN THE            3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                          §
                                                                10/7/2015 1:37:12 PM
VS.                                       §   THIRD COURT         JEFFREY D. KYLE
                                          §                             Clerk
RONNIE HUE MONTGOMERY                     §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Ronnie Montgomery., Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 147th Judicial District Court of Travis

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Ronnie

Montgomery, and numbered D1DC-13202988 in the District Court of Travis

County, Texas.

      3.    Appellant was convicted of Evading in Vehicle.

      4.    Appellant was assessed a sentence to 5 years TDCJ. The 5 year

sentence was probated and Appellant was placed on 5 years probation                .

      Notice of appeal was given.

      6.    The clerk's record and the reporter's record were filed.
      7.     The appellate brief was presently due on or about October 5, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. that the brief be due on or before November 7, 2015.

      9.     Defendant is currently free on probation and not incarcerated.

      10.    Appellant relies on the following facts as good cause for the requested

extension:

      A.) Appellant’s counsel is investigating whether or not to make a Faretta

Warnings argument. On the record, the Court makes reference to giving Faretta

Warnings at an earlier hearing on the record. Appellant’s counsel had searched the

record and is unable to find those warnings.

      Appellant’s counsel has spoken to the Court Reporter and the Court and has

requested that the Court Reporter provide all the records for all hearings on the

record and Not just the transcript for the day of the trial.       Appellant counsel

requested in writing all hearings prior to trial and has reiterated that request to the

Court Reporter and has asked her to supplement her filings with this Court when

she locates those transcripts.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                     Respectfully submitted,

                                     RICKEY D. JONES
                                     ATTORNEY AT LAW
                                     1910 Pacific Ave, Ste 15100
                                     Dallas, Texas 75201
                                     Tel: (214) 742-0708
                                     Fax: (214) 742-5956




                                     By:
                                       Rickey D. Jones
                                       State Bar No. 00787791
                                       Attorney for Appellant




                        CERTIFICATE OF SERVICE

      This is to certify that on October 5, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Travis

County, by facsimile transmission.




                                     Rickey D. Jones